In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 15-36V
                                        Filed: July 27, 2016

* * * * * * * * * * * * * * * *                                UNPUBLISHED
WAHIB MASHINI,                *
                              *                                Special Master Hamilton-Fieldman
          Petitioner,         *
                              *                                Joint Stipulation on Damages;
v.                            *                                Tetanus-Diphtheria-Acellular
                              *                                Pertussis (“TDap”) Vaccine;
SECRETARY OF HEALTH           *                                Guillain Barré Syndrome (“GBS”);
AND HUMAN SERVICES,           *                                Bell’s Palsy.
                              *
          Respondent.         *
* * * * * * * * * * * * * * * *

Paul Brazil, Muller & Brazil, LLP, Washington, D.C., for Petitioner.
Julia McInerny, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

       On January 12, 2015, Wahib Mashini (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 Petitioner alleged that the administration of
the Tetanus-Diphtheria-Acellular Pertussis (“TDap”) vaccine, on February 28, 2013, caused him
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).



                                                  1
to develop Guillain-Barré Syndrome (“GBS”) and Bell’s Palsy.

         On July 27, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the TDap vaccine is the cause of
Petitioner’s alleged GBS, Bell’s Palsy, or any other injury. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

        The parties stipulate that Petitioner shall receive “a lump sum of $50,000.00 in the form
of a check payable to [P]etitioner.” Appendix A at 2, ECF No. 23-1. They also specify that this
“amount represents compensation for all damages that would be available under 42 U.S.C.
§ 300aa-15(a).” Id.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                               s/ Lisa Hamilton-Fieldman
                                               Lisa Hamilton-Fieldman
                                               Special Master




3
  Entry of judgment is expedited by the parties’ joint filing of notice renouncing the right to seek
review. Vaccine Rule 11(a).


                                                  2